Citation Nr: 1702699	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel







INTRODUCTION

The Veteran served in the United States Army on active duty from May 1983 to October 1991, as well as from January 2003 to January 2004.  As shown on the Veteran's service records, the Veteran served in Southwest Asia from August 1990 to April 1991.  He was awarded, among numerous other medals and commendations, the Southwest Asia Service Medal with 3 Bronze Service Stars, Kuwait Liberation Medal and Overseas Service Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal was processed using the Virtual VA paperless claims processing system and Veteran Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into account the existence of these records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issue of service connection for obstructive sleep apnea must be remanded for further evidentiary development.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A  (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  The third prong, which requires evidence that the claimed disability or symptoms 'may be' associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.

The Veteran contends that his sleep apnea began during service and has continued since.  A July 2011 treatment record suggest that the Veteran had obstructive sleep apnea for "most of his adult life" with snoring and daytime sleepiness since "at least 1987."  However, his service treatment records are negative for complaints of or a finding of sleep apnea.  Despite this, the Veteran is competent to state what he experienced during service and the Board has no reason to doubt the Veteran's credibility regarding snoring in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the Veteran has not been afforded a VA examination to determine the current nature and etiology of the claimed disability, he must be provided such an examination on remand.  See McLendon, supra.

In support of his claim the Veteran has provided a lay statement from his wife reporting that she observed the Veteran's snoring and breathing difficulty during sleep and that the Veteran appeared fatigued while the Veteran was on active duty in 1988.  On Remand, the AOJ should afford the Veteran an examination that addresses his history of snoring and its relationship, if any, to his current sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all sources of treatment for sleep apnea since March 2011 (both VA and private).  After securing any necessary releases, the RO should obtain these records.

2.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current sleep apnea.  The claims folder, to include any records maintained in the electronic Virtual VA system, and a copy of this remand, must be reviewed in conjunction with the examination.  The examination report must reflect that these items were reviewed.  The examiner should provide a complete explanation and rationale for the opinion.

For purposes of this examination, the examiner should consider the Veteran's reports of snoring to be credible.

For the Veteran's diagnosed obstructive sleep apnea, the examiner should:

(a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50% or greater) the Veteran's current sleep apnea disability is (1) etiologically related to or (2) caused by the Veteran's active service.

(b)  Explain the significance of the Veteran's history of snoring, if any, in regard to his sleep apnea disorder.  The examiner should indicate whether the Veteran's report of snoring represents an early manifestation of later diagnosed sleep apnea as suggested by the Veteran.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any benefit sought remains denied, an appropriate supplemental statement of the case should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




